DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Method and system of installing optic fiber using catcher  and moving cable down from the surface)  in the reply filed on 12/15/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18,20,23-29 and 36-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the fiber spooler" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim as this limitation has not been recited in claim 18 or in claims 1, 12 and 30 from which claim 18 depends.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,12,20,30,31,36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Auzerais 20080272931.
Referring to claim 1, Auzerais discloses (see fig. 2D)  a method of installing an optical fiber cable inside a production string in a well at a well site, the method comprising moving the optical fiber cable (10) down from the surface inside the production string until an end of the optical fiber cable reaches a selected location ( at plug 21) and coupling a portion of the optical fiber cable to surface instrumentation ( at 12, see page 0028).
Referring to claim 12, Auzerais discloses anchoring another end of the optical fiber cable at the surface at the well site ( at 4, see paragraph 0028, fiber is attached or fixed at a first position 4), the anchored end being opposite the locked end.

Referring to claim 30 and 36, Auzerais discloses moving the optical fiber cable (10) downhole inside the production string until the end of the optical fiber is locked at the selected location by a catcher (21) disposed at the selected location (see paragraph 0042, plug 20 seats against plug 21).
Referring to claim 31, Auzerais discloses rotating the optical fiber cable while moving the optical fiber cable down the production string ( as cable is unwound from spool 20).


Claim(s) 1 ,20 and 31 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Edmonstone et al.  20130025852.
Referring to claim 1, Edmonstone discloses (see fig. 5)  a method of installing an optical fiber cable inside a production string in a well at a well site, the method comprising moving the optical fiber cable (112) down from the surface inside the production string until an end of the optical fiber cable reaches a selected location ( where device 101 travels to) and coupling a portion of the optical fiber cable to surface instrumentation ( 111).

Referring to claim 31, Edmonstone discloses rotating the optical fiber cable while moving the optical fiber cable down the production string ( as cable is unwound from spool 502).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Smith 20110234421.
Referring to claim 19, Auzerais does not specifically disclose retrieving the optical fiber cable in response to the optical fiber cable experiencing a break or experiencing signal quality deterioration using the optical fiber cable, and installing a second optical fiber cable by anchoring an end of the second optical fiber cable at the surface, conveying the second optical fiber cable to the selected location, and locking .

Claim 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Didden et al. 6271766.
Referring to claims 32 and 37, Auzerais does not disclose the surface instrumentation comprises an interferometric system. Didden teaches that interferometric system is a known system for receiving and transmitting optical signals from optical fiber (see col. 4 lines 48-54).  As an interferometric system is a known system for receiving and transmitting optical signals from optical fiber cable in a well, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Auzerais to have an interferometric system in view of the teachings of Didden.

Claim 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonstone et al. 20130025852 in view of Didden et al. 6271766.
Referring to claims 32 and 37, Auzerais does not disclose the surface instrumentation comprises an interferometric system. Didden teaches that interferometric system is a known system for receiving and transmitting optical signals from optical fiber (see col. 4 lines 48-54).  As an interferometric system is a known system for receiving and transmitting optical signals from optical fiber cable in a well, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Edmonstone to have an interferometric system in view of the teachings of Didden.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Bowker et al. 20060153508.
Referring to 33, Auzerais does not disclose the optical fiber cable comprises a protective jacket. Bowker teaches that it is well known in the art for an optic fiber cable to have a protective jacket (protective sheath, see paragraph 0006) which protects the bundle of fibers of the cable.  As it would be advantageous to protect the bundle of fibers in the cable, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Auzerais to have the optical fiber cable have a protective jacket in view of the teachings of Bowker.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonstone et al. 20130025852 in view of Bowker et al. 20060153508.
Referring to 33, Edmonstone does not disclose the optical fiber cable comprises a protective jacket. Bowker teaches that it is well known in the art for an optic fiber cable to have a protective jacket (protective sheath, see paragraph 0006) which protects the bundle of fibers of the cable. As it would be advantageous to protect the bundle of fibers in the cable, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Edmonstone to have the optical fiber cable have a protective jacket in view of the teachings of Bowker.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Maida 20040113104.
Referring to 34, Auzerais does not disclose the optical fiber cable has an outer diameter of 1mm or less.   Maida teaches that it is well known for optic fiber cable to be less than 1 mm in diameter (see paragraph 0033, optic cable can be the standard 125 micron diameter).  Moreover, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it is well known in the art to have optic fiber cable to be less than 1 mm in diameter, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Auzerais to have the optical fiber cable have an outer diameter of 1mm or less in view of the teachings of Maida.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonstone et al. 20130025852 in view of Maida 20040113104.
Referring to 33, Edmonstone does not disclose the optical fiber cable has an outer diameter of 1mm or less.   Maida teaches that it is  well known for optic fiber cable to be less than 1mm in diameter (see paragraph 0033, optic cable can be the standard 125 micron diameter).  Moreover, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it is well known in the art to have optic fiber cable to be less than 1 mm in diameter, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method disclosed by Edmonstone to have the optical fiber cable have an outer diameter of 1mm or less in view of the teachings of Maida


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Didden et al. 6271766, as applied to claim 37 and further in view of Bowker et al. 20060153508.
Referring to 38, Auzerais does not disclose the optical fiber cable comprises a protective jacket. Bowker teaches that it is well known in the art for an optic fiber cable to have a protective jacket (protective sheath, see paragraph 0006) which protects the bundle of fibers of the cable.  As it would be advantageous to protect the bundle of fibers in the cable, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Auzerais, as modified by .

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonstone et al. 20130025852 in view of Didden et al. 6271766, as applied to claim 37 and further in view of Bowker et al. 20060153508.
Referring to 38, Edmonstone does not disclose the optical fiber cable comprises a protective jacket. Bowker teaches that it is well known in the art for an optic fiber cable to have a protective jacket (protective sheath, see paragraph 0006) which protects the bundle of fibers of the cable.  As it would be advantageous to protect the bundle of fibers in the cable, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Edmonstone, as modified by Didden to have the optical fiber cable have a protective jacket in view of the teachings of Bowker.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auzerais 20080272931 in view of Didden et al. 6271766 and Bowker et al. 20060153508, as applied to claim 38 and further in view of Maida 20040113104.
Referring to 39, Auzerais, as modified, does not disclose the optical fiber cable has an outer diameter of 1 mm or less.   Maida teaches that it is well known for optic fiber cable to be less than 1 mm in diameter (see paragraph 0033, optic cable can be the standard 125 micron diameter).  Moreover, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ .

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmonstone et al. 20130025852 in view of Didden et al. 6271766 and Bowker et al. 20060153508, as applied to claim 38 and further in view of Maida 20040113104.
Referring to 39, Edmonstone, as modified, does not disclose the optical fiber cable has an outer diameter of 1 mm or less.   Maida teaches that it is well known for optic fiber cable to be less than 1 mm in diameter (see paragraph 0033, optic cable can be the standard 125 micron diameter).  Moreover, a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). As it is well known in the art to have optic fiber cable to be less than 1 mm in diameter, it would be obvious to one of ordinary skill in the art before the effective filing date to further modify the system disclosed by Edmonstone, as modified by Didden and Bowker to have the optical fiber cable have an outer diameter of 1 mm or less in view of the teachings of Maida.

Allowable Subject Matter
Claims 13-17 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18,22-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Giovanna Wright/Primary Examiner, Art Unit 3672